Justice CASTILLE,
dissenting.
I respectfully dissent. I would make respondent’s suspension congruent with the suspension that respondent received in the State of New Jersey, thereby avoiding a situation where respondent may be reinstated to the practice of law in Pennsylvania while simultaneously serving a suspension imposed by the State of New Jersey. At this Court noted in In re Iulo, 564 Pa. 205, 766 A.2d 335 (2001):
[DJeterrence is a considerable factor in matters of reciprocal discipline. Pennsylvania will not tolerate a reputation for welcoming disbarred attorneys from other jurisdictions to practice law with impunity in our courtrooms. Although we have always favored a system of professional discipline that weighs each individual case on its merits, we acknowledge that sometimes a brightline rule must be drawn. The need to deter other similarly situated attorneys from swarming to our courts is cause to create such a brightline rule.
Id. at 340-41.
Justice SAYLOR joins this dissenting statement.